Citation Nr: 0911780	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-01 967	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot/ankle 
disability (other than laceration of the extensor hallucis 
longus muscle of the right foot).

2.  Entitlement to service connection for laceration of the 
extensor hallucis longus muscle of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 
to September 1980.  Thereafter, the Veteran had service with 
the South Carolina National Guard, to include a period of 
active duty for training (ACDUTRA) from January 4, 1987, to 
January 30, 1987. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 rating decision in which the RO, inter 
alia, denied service connection for a right foot/ankle 
condition.  The Veteran filed a notice of disagreement (NOD) 
in August 2004, and the RO issued a statement of the case 
(SOC) in November 2004. The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2005.

In May 2007, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing the 
requested action, the AMC continued the denial of the claim 
(as reflected in an October 2008 supplemental SOC (SSOC), and 
returned the matter to the Board for further appellate 
consideration.  For reasons later explained, the Board has 
characterized the appeal as encompassing the two matters set 
forth on the title page.

The Board's decision on the matter of service connection for 
a right foot/ankle disability (other than laceration of the 
hallucis extensor longus muscle of the right foot) is set 
forth below.  The matter of service connection for the 
laceration of the hallucis extensor longus muscle of the 
right foot is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished. 

2.  Pes planus, plantar fasciitis, and mild degenerative 
arthritis of the right ankle were first diagnosed many years 
after discharge from service; and there is no competent 
evidence or opinion even suggesting a medical relationship 
any of these disabilities and service.

3.  The only  medical opinion to address the relationship, if 
any, between any current right ankle sprain and service 
weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a right foot/ankle 
disability (other than laceration of the extensor hallucis 
longus muscle of the right foot) are not met.  
38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the RO sent the appellant pre-rating letters 
dated in April and July 2003.  The letters requested that the 
appellant provide information regarding his military service 
and his medical treatment, and the July 2003 letter provided 
notice as to what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  These pre-rating letters, however, did not 
provide notice regarding what information and evidence is 
needed to substantiate a claim for service connection.  The 
September 2003 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the April and 
July letters.

Subsequently, post-rating letters dated in March and May 
2006, and a June 2007 letter, provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection.  The May 2006 
and June 2007 letters specifically informed the Veteran to 
submit any evidence in his possession pertinent to the claim 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  Furthermore, the post-rating 
letters provided the appellant with information pertaining to 
VA's  assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the post-rating letters, and opportunity for the 
Veteran to respond, the October 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records dated through May 2007, and the report of a 
September 2008 VA examination.  Also of record and considered 
in connection with the appeal are the various written 
statements provided by the Veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the AMC, the Veteran has been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

The report of a  February 1977 enlistment physical reflects 
that the Veteran's feet were normal.  On the corresponding 
Report of Medical History, he denied any foot trouble.  
During service, in October 1978, he complained of pain on the 
posterior of the right foot.  He said that he cut his foot 
four years ago and that it was sewn up.  The diagnosis was 
strained right foot, which was treated with aspirin, heat, 
and no physical training for one day.  

A May 1979 record reflects the Veteran's complaint of right 
ankle pain.  He said that he cut a ligament with a piece of 
glass nine years ago and had problems ever since.  On 
physical examination, he had good range of motion without 
pain and no swelling or inflammation.  He was referred to 
physical therapy.  A May 1979 physical therapy record shows 
that the Veteran complained of tarsal pain on right foot 
following long walking or running.  It was noted in the 
Veteran's history that seven years ago, he lacerated his 
extensor hallucis and other extensor tendons of the right 
foot.  The diagnosis was questionable, although it was noted 
that the laceration could have resulted in structural changes 
in the foot due to tendon weakness and imbalance. 

A May 1979 podiatry consultation record indicates the Veteran 
complained of history of lateral foot pain since the 1972 
laceration.  He lacked active dorsiflexion of the hallux (big 
toe) but muscle status was otherwise normal and X-rays were 
negative.  The assessment was extensor brevis myositis 
secondary to substitution for extensor hallucis longus.     

In September 1979, the Veteran complained of two-year history 
of pain in the right foot.   The diagnosis was athlete's 
foot.  Another September 1979 record reflects that he 
complained of pain in the heel of the right foot.  The 
diagnosis was foot pain of unknown origin.  An October 1979 
podiatry clinic record shows that the Veteran presented with 
a five-month history of right heel pain with right dorsal 
foot pain at site of laceration of the extensor hallucis 
longus tendon.  The diagnosis was heel friction pain.

The report of the July 1980 discharge examination reflects 
that the Veteran's feet were normal.  On the corresponding 
Report of Medical History, the Veteran reported that he had 
pain in the right foot when walking or running.

Post-service, the report of a November 1983 physical 
examination for the National Guard indicates reflects that 
the Veteran's feet were normal.  On the corresponding Report 
of Medical History, the Veteran denied foot trouble.  It was 
noted that he had a scar on the dorsal surface of the foot, 
which was asymptomatic.

National Guard records dated in January 1987 reflect that 
while the Veteran was on ACDUTRA, he sprained his right ankle 
while stepping off a curb.  X-rays were within normal limits.  
He was told to not run, march, or stand over 20 minutes for 
the next 3 weeks.  A February 1987 record reflects that a 
cast was removed and his right ankle was much improved.  He 
had full range of motion with minimal tenderness.  He was 
given a lace-up ankle brace. 

The report of a November 1987 physical examination for the 
National Guard reflects that the Veteran's feet and lower 
extremities were normal.  On the corresponding Report of 
Medical History, he did not note any foot or ankle problems.

VA outpatient treatment records reflect that in March 2003, 
the Veteran complained of right foot pain related to the old 
laceration.  He had some balance disturbance, loss of 
dorsiflexion of the big toe, and normal arches.  In February 
2005, he complained of foot pain without history of trauma or 
overuse.  It was noted that he had moderate pes planus and he 
was prescribed arch supports.  In March 2005, he complained 
of continued foot pain, and he was referred to the podiatry 
clinic.  X-rays of the right ankle revealed a calcaneal heel 
spur but were otherwise normal.

A May 2005 VA podiatry clinic record reflects assessment of 
non-treated high arched feet with probable ligamentous laxity 
in the midtarsal joint of the right, falling arches and 
forefoot valgus; weakness of the extensor hallucis longus, 
right.  The plan for treatment was coban strapping and M-Tech 
orthotics.

A November 2007 VA outpatient treatment record reflects the 
Veteran complained of foot pain and was referred to the 
podiatry clinic.  A December 2007 VA podiatry clinic record 
reflects that he complained of heel, arch and forefoot pain.  
Range of motion of the foot and ankle joints was smooth and 
painless.  X-rays revealed a posterior calcaneal spur, but 
were otherwise normal.  The assessment was plantar fasciitis 
and he was prescribed orthotics.

The report of the September 2008 VA examination reflects the 
Veteran's complaints of pain under the right big toe and 
along the lateral side of the right foot.  He said he also 
occasionally had burning on the bottom of the foot.  He said 
he did not wear any special shoes.  On physical examination, 
he had full range of motion of the ankle without pain.  There 
was mild pes planus bilaterally while walking.  The Veteran 
was unable to actively dorsiflex his right big toe.  It was 
noted that X-rays revealed mild spurring in the posterior 
ankle.  The diagnoses were:  old laceration of the extensor 
hallucis longus to the great toe distal phalanx with 
inability to actively extend the distal interphalangeal (DIP) 
joint of the right great toe; mild degenerative arthritis of 
the right ankle based on previous X-rays; and chronic sprain 
to the right ankle based on history given by the Veteran.  

In his "General Remarks"  The examiner remarked that the 
current disability regarding the right ankle was chronic 
sprain; he also noted the chronic inability to extend the 
right great toe secondary to a laceration to the foot when 
the Veteran was 12 years old.  The examiner opined that these 
disabilities were not as least as likely as not the result of 
injury or disease incurred during active military service.  

III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309 

With respect to the Veteran's National Guard service, the 
applicable laws and regulations permit service connection 
only for disability resulting from disease or injury incurred 
or aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing inactive duty training 
(INACDUTRA).  
See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

As reflected in VA outpatient treatment records and the 
report of the September 2008 VA examination, the Veteran's 
current right foot/ankle disabilities (other than laceration 
of the right extensor hallucis longus muscle), are bilateral 
pes planus; plantar fasciitis; and degenerative arthritis of 
the right ankle, and possible right ankle sprain (chronic, by 
history)..  

Pes planus and degenerative arthritis were first noted in the 
record in 2005 and plantar fasciitis was first noted in the 
record in 2007, many years after military service.  Moreover, 
there is no medical evidence even suggesting a medical 
relationship linking these disabilities to injury or disease 
during active duty service or ACDUTRA, or to injury during 
INACDUTRA.  Significantly, moreover, neither the Veteran nor 
his representative has presented or identified any existing 
medical evidence or opinion linking any of these disabilities 
to the Veteran's military service.  

As regards right ankle, the Board notes that, while, 
initially, the September 2008 VA examiner noted that the 
assessment of chronic ankle sprain was based on a history 
given by the Veteran, he again referenced chronic ankle 
sprain in his "General Remarks," opining that this was not 
related to an injury or disease incurred during "active 
military service".  Such opinion appears to include the 
verified period of ACDUTRA, as the examiner's recitation of 
the Veteran's medical history based review of the claims file 
includes clear reference to a January 2007 during ACDUTRA.  
Thus, to the  extent that the examiner is identifying right 
ankle sprain as a current disability-chronic only by 
history-his opinion weighs against a nexus between any such 
current disability and any military service (to include the 
period of ADUCTRA and right ankle sprain noted therein).  
While, admittedly, not a model of clarity, the Board notes 
that  the September 2008 examiner's opinion constitutes the 
only medical opinion to address the etiology of right ankle 
sprain, and that neither the Veteran nor his represented has 
presented or identified any competent medical evidence or 
opinion that would, in fact, support a finding of service 
connection for right ankle sprain.

In addition to the medical evidence, in adjudicating the 
claim for service connection, the Board has considered the 
assertions-advanced by the Veteran and on his behalf-that 
he had in-service feet and ankle problems.  However, as 
indicated above, this claim turns on the question of a 
medical relationship between a diagnosed disability and 
military service-a matter of medical etiology within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor his representative is shown to be other than a 
layperson without appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter-to include medical etiology.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a right foot/ankle disability (other than 
laceration of the extensor hallucis longus muscle) must be 
denied.  In arriving at this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of evidence is 
against a finding of service connection for right ankle 
sprain, and no competent, probative evidence supports a 
finding of service connection  for pes planus, plantar 
fascitis, or right ankle arthritis, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right foot/ankle disability (other 
than laceration of the extensor hallucis muscle of the right 
foot) is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the matter of service connection for laceration of 
the extensor hallucis longus muscle of the right foot is 
warranted.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2008).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In this appeal, as discussed above, the Veteran's report of  
enlistment examination does not note any pre-existing foot 
problems or injury, to include the laceration of the extensor 
hallucis longus muscle of his right foot.  However, 
subsequent statements by the Veteran, including those noted 
in the medical records, clearly and unmistakably show that 
this injury occurred prior to military service.  The injury 
apparently resulted in a scar along the dorsal side of his 
foot and the inability to actively extend the right big toe.  
During service, the Veteran complained of right foot pain and 
was diagnosed with extensor brevis myositis (inflammation of 
the extensor muscles on the dorsal side of the foot) 
secondary to the pre-existing injury.  Furthermore, at 
discharge the Veteran complained of foot pain while walking 
and running. 

Thus, it appears that symptoms related to the laceration of 
the extensor hallucis longus muscle increased during military 
service; however, the question remains as to whether there 
was a permanent worsening of the underlying pre-existing 
condition beyond its natural progression-a medical matter 
than has not been addressed.  However, given the above-noted 
authority, the Board that an opinion explicitly address in-
service aggravation is needed to resolve this claim.   See 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.
 
Hence, the RO should arrange for the Veteran to undergo a VA 
podiatry examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Columbia VA Medical Center (VAMC) dated through May 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for a right foot condition from the 
Columbia VAMC since May 2007, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Additionally, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  The RO's adjudication of the claim 
should include specific consideration of 38 U.S.C.A. § 1111, 
Wagner and Hunt (cited above).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Columbia 
VAMC all records of evaluation and/or 
treatment for the Veteran's right foot 
since May 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for a laceration of the 
extensor hallucis longus muscle of the 
right foot.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo VA podiatry examination, 
by an appropriate physician, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the Veteran, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner is requested to provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the laceration 
of the extensor hallucis longus muscle of 
the Veteran's right foot was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a result 
of service.  In providing the requested 
opinion, the examiner should consider and 
address the diagnosis of extensor brevis 
myositis during service.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for laceration of the extensor 
hallucis longus muscle of the right foot 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim should include specific 
consideration of 38 U.S.C.A. 
§ 1111, Wagner and Hunt (cited above).

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of all 
additional legal authority considered (to 
include 38 U.S.C.A. § 1111, Wagner and 
Hunt) , along with clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


